Title: X. From George Washington to Vice Admiral d’Estaing, 7 October 1779
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir
            Head Quarters West point Octor 7 1779
          
          Since my Letter to Your Excellency on the 4th instant, I have had the honor of a visit from His Excellency Monsieur Gerard. In the conversation we had relative to a co-operation with the Fleet and troops under your command—he expressed his doubts of its being possible for you to continue such a length of time as may be essential to the success of the undertaking, and which alone could justify me in going into those extensive preparations absolutely necessary on

our part. I have therefore appointed Brigadier General DuPortail and Colo. Hamilton to wait upon Your Excellency as speedily as possible, and explain to you fully my ideas of the proposed co-operation—the means we shall be able to employ—the obstacles we shall have to encounter on our side—the plans which it may be proper to pursue, and the measures which are taking and may be taken by the Enemy to counteract them. This will enable Your Excellency to determine what you can with propriety undertake. I shall only add, that if Your Excellency will engage to cooperate with your whole Naval and land force against the Enemy’s fleet and Army at New York, till the Winter is so far advanced, that the ice will make it impracticable to remain with your fleet any longer in port, I will bring Twenty five Thousand effective Men into the Field, and will exert all the resources of the Country in a vigorous and decided co-operation. Without this assurance on the part of Your Excellency, it would be inconsistent with my duty to the public and to the common cause to incur the expence and hazard, which would be inseparable from the enterprize, and the more disagreable consequences which would attend a failure. I flatter myself Your Excellency will be fully sensible of the weight of the reasons, on which this Declaration is founded, and will approve the frankness with which it is made, and with which I have instructed General Duportail and Colo. Hamilton to disclose to you every circumstance, and every consideration with which it is necessary you should be acquainted. If your determination should be in favor of the enterprise, I request you will honor me with a line in answer to this Letter expressive of your Ultimate intentions, and that you will communicate to the Gentlemen, who now wait upon you, the previous measures you propose to pursue, and your sentiments of the most eligible plan of cooperation. I shall act in consequence, till the period arrives for concerting a final and more determinate plan.
          I would now observe to Your Excellency, that you may repose the most implicit confidence in General Duportail and Colo. Hamilton, and accordingly I recommend them to your kind civilities and attention. And having done this, I have only to renew the assurances of that sincere attachment and perfect respect with which I have ⟨the⟩ honor to be Yr Excellency’s Most Obedt servant
          
            G. Washington
          
        